Citation Nr: 1748596	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatitis with history of cystitis, and/or as a result of exposure to herbicide agents and/or asbestos. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.  In July 2016, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ), or regularly and repeatedly operated, maintained, or served onboard C-123 aircraft, and, thus, he is not presumed to have been exposed to herbicide agents.

 2.  The evidence of record does not competently and credibly establish that the Veteran was otherwise exposed to herbicide agents as defined by VA regulations during his military service.

3.  Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to asbestos, did not manifest within one year of service discharge, and is not caused or aggravated by his service-connected prostatitis with history of cystitis.  


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§1101, 1112, 1137; 38 C.F.R. §§3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6)(i).  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam, or in or near the Korean DMZ during specified periods of time, are presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Id.

Prostate cancer is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  As noted above, the Veteran did not serve in Vietnam, in or near the Korean DMZ, or around C-123 aircraft.  As such, a presumption of herbicide exposure based upon exposure is not warranted.  See 38 C.F.R. §§ 3.307 (a)(6)(iii)-(v).  Consequently, the evidence must show that the Veteran was otherwise exposed to herbicide agents during his military service in order to be afforded presumptive service connection based on such exposure for prostate cancer.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedures Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section1, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."  

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for prostate cancer.  Specifically, he asserts that such disorder is the result of (1) his service-connected prostatitis with history of cystitis; (2) his reported exposure to herbicide agents such as Agent Orange while undergoing training; or (3) his reported exposure to asbestos while serving in France.  In this regard, in written correspondences throughout the appeal and during the April 2016 Board hearing, the Veteran reported that, over his course of treatment, his private physicians were aware of his prostatitis, and they inferred that there was a relationship between such and his prostate cancer.  Additionally, during the April 2016 Board hearing, the Veteran's spouse corroborated the Veteran's statements in this regard.  With respect to his reported exposure to herbicide agents, the Veteran indicated that he underwent training that involved going into tents without the aid of gas masks, and that in these tents he exposed to chemicals he believes were herbicide agents such as Agent Orange.  Here, the Veteran further indicated that such training locations included Fort Leonard Wood, Missouri; Fort Hood, Texas; Ford Gordon, Georgia; and Fort Huachuca, Arizona.  Furthermore, with respect to his report exposure to asbestos, he noted that, while in France, he was housed in a deactivated field hospital, and such facility exposed him to asbestos.  Consequently, the Veteran claims that service connection for prostate cancer is warranted.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of prostate cancer.  Specifically, in conjunction with his March 2014 VA examinations, as well as during treatment, the Veteran was noted to have prostate cancer since approximately May 2013.  Thus, the remaining question is whether the Veteran's prostate cancer is related to his military service, under any raised theory of entitlement. 

In this regard, the Board notes that the Veteran does not allege, nor does his service treatment records (STRs) and post-service VA and private treatment records reflect, that his prostate cancer manifested during service or within the first year following his discharge from service, that he experienced symptoms of prostate cancer continuously since service, or that such is otherwise related to service on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  In this regard, the Veteran's STRs are silent for any complaints, treatment, or diagnoses referable to prostate cancer.  Additionally, the earliest clinical evidence of prostate cancer is dated in May 2013, approximately 51 years after his discharge from service.  Furthermore, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested prostate cancer in service, or the first post-service year, or experienced a continuity of symptomatology thereafter.  Therefore, the Board need not further address direct service connection, or presumptive service connection based on a chronic disease.  

The Board will address the remaining raised theories of entitlement individually in the below sections.

Secondary Service Connection 

With respect to the Veteran's theory that his service-connected prostatitis with history of cystitis caused or aggravated his prostate cancer, the Board observes that the Veteran is currently service-connected for prostatitis with history of cystitis, evaluated as 60 percent disabling.  

In support of his claim, the Veteran submitted a letter in May 2013 from his private physician letter, Dr. D.S., in which he reported that the Veteran was a patient of his with intermediate risk prostate cancer.  Dr. D.S. further reported that such condition was one that had evolved over a long extended time period, centered on his chronic urology condition.  Dr. D.S. indicated that all of the corollary chronic diseases such as medical epicondyles, colon polyps, obstructive sleep apnea, asthma, gas esophageal reflux disease, spinal disability, diabetes, and coronary artery disease all emanated from such central core.  However, Dr. D.S. did not provide a further discussion or rationale, or offer an opinion as to the relationship between the Veteran's service-connected prostatitis with history of cystitis and his prostate cancer. 

Additionally, the Veteran submitted another letter in April 2015 from his private physician, Dr. J.S., in which he reported that the Veteran had been seen for a follow-up from prostate cancer (diagnosed May 2013) and his ongoing bouts of prostatitis.  Dr. J.S. further reported that the Veteran had been a patient of the private clinic since prior to 1997.  Dr. J.S. indicated that the Veteran's diagnosis of prostatitis was assumed to be from radiation due to the diagnosis of prostate cancer.  However, while Dr. J.S. provided an opinion regarding the relationship between the Veteran's service-connected prostatitis with history of cystitis and his prostate cancer, such opinion focused on the opposite relationship (i.e., that prostate cancer led to prostatitis), rather than whether the Veteran's prostatitis with history of cystitis caused or aggravated his prostate cancer. 

Furthermore, the Veteran underwent a VA examination in March 2014 in relation to his claim.  Following an interview with the Veteran, a review of the record, and a physical examination, the March 2014 VA examiner reported a diagnosis of prostate cancer.  The examiner ultimately opined that it was less likely than not that the Veteran's prostate cancer was proximately due to or the result of his service-connected prostatitis with history of cystitis.  As rationale for the opinion, the examiner indicated that there was no medical literature which showed a cause and effect relationship between prostate cancer and prostatitis.  The examiner further indicated that the May 2013 private physician, Dr. D.S., did not provide a rationale for his comments, and there was no medical literature that suggested that any of the listed medical conditions by Dr. D.S. ([medical epicondyles, colon polyps, obstructive sleep apnea, asthma, gas esophageal reflux disease, spinal disability, diabetes, and coronary artery disease]) were due to "chronic urology conditions" such as the Veteran's prostatitis.  

However, as the Board explained in its July 2016 remand, while the March 2014 VA examiner offered an opinion and rationale on the causation prong of secondary service connection, he failed to address whether the Veteran's service-connected prostatitis with history of cystitis aggravated his prostate cancer.  In  light of such deficiency, the Board remanded for an addendum opinion, which was rendered in August 2017 by the same VA examiner.   

Following a review of the record, the August 2017 VA examiner ultimately opined that it was less likely than not that the Veteran's prostate cancer was aggravated by his service-connected prostatitis with history of cystitis.  As rationale for the opinion, the examiner reported that there was no peer reviewed medical literature that suggested that prostate cancer was aggravated by prostatitis or cystitis.  The examiner further reported that medical literature did not show any evidence that prostatitis or cystitis could aggravate the natural history of prostate cancer, the likelihood of recurrence or metastasis of prostate cancer, or the response to treatment of the prostate cancer.  

Therefore, the Board finds that the March 2014/August 2017 VA examiner's opinions are entitled to great probative weight as such opinions collectively addressed both the causation and aggravation prongs of secondary service connection, considered all of the pertinent evidence of record, and  provided detailed rationales for the conclusions reached, relying on and citing to the records reviewed.  Moreover, the March 2014/August 2017 examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, supra ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Consequently, the Board finds that service connection for prostate cancer as secondary to service-connected prostatitis with history of cystitis is not warranted.

Exposure to Herbicide Agents 

With respect to the Veteran's theory that his prostate cancer is the result of his reported exposure to herbicide agents such as Agent Orange while undergoing training, the Board acknowledges that his service personnel records show that he was stationed at Fort Leonard Wood in September 1959, at Ford Hood from September 1959 to December 1959, at Fort Gordon from December 1959 to March 1960, and at Fort Huachuca from March 1960 to August 1960.     

Pursuant to the July 2016 Board remand, the Agency of Original Jurisdiction (AOJ) attempted to verify through various sources, to include Joint Services Records Research Center (JSRRC), whether the Veteran was exposed to herbicide agents during the above time periods at the specified locations.  Subsequently, in June 2017, the JSRRC Coordinator issued a memorandum indicating that the Department of Defense (DoD) had not identified Fort Hood, Texas, Fort Huachuca, Arizona, or Fort Leonard Wood, Missouri, as locations where Agent Orange was used, tested, stored, or transported.  He further indicated that Agent Orange was developed for jungle combat operations in Vietnam and was used there from 1962 to early 1971; and there were no combat operations on at such locations during those years and so there was no need for Agent Orange use there.  Additionally, the JSRRC Coordinator reported that the Veteran was not on the Agent Orange shipping supply line, which went directly from storage at Gulfport, Mississippi to South Vietnam via merchant ships.  With respect to Fort Gordon, Georgia, he reported that DoD documents showed that Agent Orange testing occurred at a remote forested locations of 3 acres during July-October 1967; and this was not near any military base personnel and testing was conducted by civilians under the direction of Fort Detrick personnel.  Here, the JSRRC Coordinator indicated that the Veteran would need to provide some evidence of being involved with such testing or that he was near the remote test site in order for VA to acknowledge any potential exposure.  He further indicated that there was no other use, testing, or storage of Agent Orange at Fort Gordon.  The JSRRC Coordinator concluded that it appeared that the Veteran's service was stationed at Fort Gordon many years prior to the July 1967 testing; that the Veteran's service at all of the specified locations occurred before the development and use of Agent Orange in Vietnam or anywhere else; and therefore, the claimed exposure was not conceded. 

Additionally, JSRRC reported, that due to the lack of unit records available, they were unable to document the Veteran was exposed to herbicides, including Agent Orange, during the period of April 5, 1960 to June 1, 1960 while stationed at Fort Huachuca, Arizona.  

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  

In this case, as noted, the Veteran's service personnel records confirm that he was stationed at Fort Leonard Wood in September 1959, at Ford Hood from September 1959 to December 1959, at Fort Gordon from December 1959 to March 1960, and at Fort Huachuca from March 1960 to August 1960 where he served as a disbursing specialist.  The Veteran has provided details about his service, including testifying at the April 2016 Board hearing that he underwent training that involved going into tents without the aid of gas masks, and that in these tents he exposed to chemicals he believes were herbicide agents such as Agent Orange.  However, he has not provided any proof that he was, in fact, exposed to herbicide agents.  Rather, he indicated that he only believed that such chemicals were herbicide agents.  Furthermore, he has not demonstrated that he has any specialized testing that would allow him to identify the nature of the chemicals used in his training.  Moreover, the Board finds that the Veteran's statements in this regard lack credibility in light of the contemporaneous official DoD documents that do not show that herbicide agents were present at the bases where he was stationed during the time periods he was there.  Consequently, the Board finds that the evidence of record does not competently and credibly establish that the Veteran was otherwise exposed to herbicide agents as defined by VA regulations during his military service.  

Consequently, the Board finds that presumptive service connection for prostate cancer based on exposure to herbicide agents is not warranted.

Exposure to Asbestos 

With respect to the Veteran's theory that his prostate cancer is the result of his reported exposure to asbestos while serving in France, the Board acknowledges that his service personnel records show that he was in Verdun, France, from October 1960 to August 1962 with the "USAGen Depot Verdun" and "46th FinDisbSect."  The Board further notes that the AOJ has acknowledged the Veteran's in-service exposure to asbestos coincident with such service.  See June 2017 Memorandum.  Accordingly, the remaining inquiry is whether the Veteran's current prostate cancer is related to his conceded in-service asbestos exposure.  

In this regard, the Board finds that the August 2017 VA addendum opinion is the only competent evidence regarding the relationship between the Veteran's prostate cancer and his conceded in-service asbestos exposure. 

In this regard, the August 2017 VA examiner opined that it was less likely than not that the Veteran's prostate cancer was related to his conceded in-service asbestos exposure.  As rationale for the opinion, the examiner reported that peer reviewed medical literature concerning risk factors for prostate cancer showed that asbestos exposure had never been shown to be associated with the development of prostate cancer.  The examiner further reported that the authoritative medical site, Uptodate.com, had an extensive article devoted entirely to risk factors for prostate cancer, written by A. Oliver Sartor, M.D., et al., which included a literature review current through June 2017.  Here, the examiner indicated that such article did not mention asbestos exposure as a possible cause or risk factor for prostate cancer.  Additionally, the examiner noted that peer reviewed asbestos-related medical literature concerning malignancies associated with asbestos exposure, including Uptodate.com, did not show any evidence of prostate cancer as a malignancy associated with asbestos.  In this regard, the examiner further noted that Uptodate.com reported the following: "Malignancy - Although some investigators have questioned the causal relationship between asbestosis and bronchogenic carcinoma, most studies have demonstrated a clear association between the two entities ... Asbestos exposure increases the incidence of other neoplasms as well.  Other malignancies that have been linked to asbestos include cancers of the larynx, oropharynx, kidney, esophagus, and biliary system.  Asbestos is the only known risk factor for malignant mesothelioma."  The examiner pointed out that prostate cancer was not listed as an asbestos-related malignancy.  

The Board finds that the August 2017 VA examiner's opinion is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided medical literature and a detailed rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

Consequently, the Board finds that service connection for prostate cancer due to exposure to asbestos is not warranted.

Other Considerations 

The Board notes that the Veteran and his spouse have contended that his current prostate cancer is caused or aggravated by his service-connected prostatitis with history of cystitis; related to his purported in-service herbicide exposure; or related to his in-service asbestos exposure.  The Veteran and his spouse, as laypersons, are certainly competent to report matters within their personal knowledge, such as the occurrence of an injury or event, or the Veteran's own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, in the instant case, the Board finds that the question regarding the potential relationship between prostate cancer, and any instance of his service or his service-connected prostatitis with history of cystitis, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, while the Veteran and his spouse are competent to describe his current manifestations of his prostate cancer as well as his history of claimed symptoms and treatment for such disorder, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, determining the etiology of prostate cancer requires knowledge of the genitourinary and prostate systems, and the impact various exposures have on the development of malignancies in such areas.  There is no indication that the Veteran or his spouse possesses the requisite medical knowledge regarding such matter.  

Moreover, the Veteran and his spouse have offered only conclusory statements regarding the relationship between his service-connected prostatitis with history of cystitis, his purported in-service herbicide exposure, and/or his in-service asbestos exposure, and his current prostate cancer.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Therefore, the Board affords the Veteran's and his spouse's statements as to the etiology of his prostate cancer no probative weight.

Therefore, based on the foregoing, the Board finds that the Veteran was not presumptively exposed to herbicide agents during service, and the evidence of record does not competently and credibly establish that he was otherwise exposed to herbicide agents as defined by VA regulations during his military service.  Furthermore, prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include exposure to asbestos, did not manifest within one year of service discharge, and is not caused or aggravated by his service-connected prostatitis with history of cystitis.  As such, service connection for such disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for prostate cancer is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


